SEILER, Judge,
dissenting.
I respectfully dissent. As the majority opinion notes, a judicial determination of probable cause must precede extradition. Here, while the South Carolina arrest warrants issued by the magistrate contain a recital about “reasonable grounds to believe” that petitioner committed assault and battery with intent to kill in one warrant and robbery while armed with a deadly weapon in the other, this recital, by its own terms, is based on an attached affidavit made in each instance by Lt. Wagner.
*726Each affidavit commences with the words “The affiant states that there is probable cause to believe that the defendant(s) named above did commit the crime(s) set forth and that such probable cause is based on the following facts:”
Then Lt. Wagner, in language which reads like an information or indictment, proceeds separately to charge petitioner with assault and battery with intent to kill upon one Earnest M. Herndon at a particular time and place, and with robbery while armed with a deadly weapon of Earnest M. Herndon at a particular time and place.1 There is nothing in the affidavits to indicate they were based on personal knowledge or observation. There is nothing in the affidavits to answer the question: “What makes you think that petitioner committed the offense charged?”
Therefore, the arrest warrants are fatally defective in that they were issued on the basis of conclusions, not facts, sworn to by the affiant before the magistrate, contrary to the requirements of the law, both in South Carolina and elsewhere. See Gernstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975); Jaben v. United States, 381 U.S. 214, 85 S.Ct. 1365, 14 L.Ed.2d 345 (1965); Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964); Giordenello v. United States, 357 U.S. 480, 78 S.Ct. 1245, 2 L.Ed.2d 1503 (1958); State v. York, 250 S.C. 30, 156 S.E.2d 326 (1967); State v. Hill, 245 S.C. 76, 138 S.E.2d 829 (1964). The magistrate apparently had confidence in Lt. Wagner and believed nothing more than the latter’s conclusions were needed on which to issue the arrest warrants. This, however, leaves it to the police officer to decide what is probable cause, which is not, and should not be, the law.

. The affidavit as to the assault charge stated as follows:
“That on July 29, 1976, John E. Wilcox and James M. Seger did commit the offense of Assault and Battery with Intent to Kill while in the commission of committing a Robbery while Armed with a deadly weapon upon one Earnest M. Herndon in Hardee’s Restaurant located on Highway 278, Hilton Head in Beaufort County, in that John E. Wilcox and James M. Seger did physically beat, strike and cause bodily harm to Earnest Herndon, causing him to be hospitalized for 39 days and having to be under constant medical care since the date of Robbery.”
Tae affidavit as to the robbery charge stated as follows:
“That on July 29, 1976 John E. Wilcox and James M. Seger did commit the offense of Robbery while armed with a deadly weapon. That John E. Wilcox and James M. Seger did rob the Hardee’s Restaurant located on Highway 278, Hilton Head, S.C. in Beaufort County. That John E. Wilcox and James M. Seger did rob while armed with a deadly weapon one Earnest M. Herndon of approximately ($2000.00) two thousand dollars. That during the commission of the Armed Robbery Earnest M. Herndon was severely beaten.”